Appeal from order and decree of final distribution, finding the entire estate of Hannah Cronvall, deceased, to be community property and distributing it to respondent Alfred Cronvall, the husband of said decedent and administrator of her estate, thus overruling the objections of appellants, two surviving nieces, who seek to share in the distribution of said estate as separate property of decedent.
The estate is located at 227 Corbett Avenue, San Francisco, and consists of a lot, and house thereon, valued at $3,000, and household furniture valued at $100. In 1909 the lot was purchased in decedent's name for about $900. Respondent, by trade a carpenter, constructed a dwelling thereon which was, until the passing of decedent in 1931, the family home of this husband and wife.
[1] The sole question here presented is that of sufficiency of the evidence to sustain the finding that the entire estate was community property and not separate property. Appellants claim that the evidence established an uncontroverted disputable presumption that said property was separate property of decedent by reason of the fact that it was purchased in her name; at the same time respondent deeded to her any interest he might have in it, and the purchase price was paid from a bank account, also in decedent's name, wherein had been mingled, with her separate funds exceeding the amount of such purchase price, community funds of a less sum than said purchase price.
We have reviewed the record with care. It supports the action of the court below and contains evidence which, though meager, is sufficient to overcome the presumption raised by the aforesaid circumstances and to establish the community character of the estate. It is fundamental that a finding of the court below, supported by sufficient evidence, is binding and conclusive.
The order and decree appealed from is affirmed.
Langdon, J., Curtis, J., Shenk, J., Thompson, J., Waste, C.J., and Seawell, J., concurred.
  Rehearing denied. *Page 505